DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/274,818, filed on 2/13/2019.


Terminal Disclaimer

The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10976782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/12/2021 was considered by the examiner.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email and telephone call from Brandon Dube (Reg. # 64442) following an interview on 6/14/2022.

The application has been amended as follows: 
(Currently Amended) A convertible device comprising:
a lid defining a lid plane that extends through the lid and is equidistant between a top side of the lid and a bottom side of the lid;
a base defining a base plane that extends through the base and is equidistant between a top side of the base and a bottom side of the base; and
a hinge assembly coupled between the lid and the base to enable the lid and the base to change between a closed configuration and a tablet configuration, the hinge assembly including: 
a lid shaft defining a lid hinge axis, the lid hinge axis offset relative to the lid plane in a direction away from the base plane when the lid and the base are in the closed configuration; and
a base shaft defining a base hinge axis, the base hinge axis offset relative to the base plane in a direction away from the lid plane when the lid and the base are in the closed configuration.

2. (Cancelled) 

3. (Currently Amended) The convertible device of claim 1, [[2,]] wherein the lid hinge axis is offset relative to the lid plane in a direction toward the base plane when the lid and the base are in the tablet configuration, and the base hinge axis is offset relative to the base plane in a direction toward the lid plane when the lid and the base are in the tablet configuration. 

18. (Currently Amended) A convertible device comprising: 
a lid; 
means for displaying coupled to the lid;  
a base; and
means for movably coupling the lid and the base to facilitate movement between a closed configuration where a lid-to-base gap between the lid and the base is a first distance and a tablet configuration where the lid-to-base gap between the lid and the base is a second distance, the second distance greater than the first distance, 
wherein the lid defines a lid plane which extends through the lid and is equidistant between a top side of the lid and a bottom side of the lid, and the base defines a base plane which extends through the base and is equidistant between a top side of the base and a bottom side of the base, and 
wherein the means for movably coupling the lid and the base defines a lid hinge axis that is offset from a lid plane in a direction away from the base when the lid and the base are in the closed configuration, and wherein the means for movably coupling the lid and the base defines a base hinge axis that is offset from a base plane in a direction away from the lid when the lid and the base are in the closed configuration.  

19. (Cancelled) 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 18, The recitation of “means for displaying” and “means for movably coupling” in the claim invokes interpretation under 35 U.S.C. 112(f).  For the purposes of examination, the “means for displaying” is being interpreted to include a “display capable of displaying information to a user of the convertible mobile compute device 100 such as a light emitting diode (LED) display, a touchscreen display, liquid crystal display (LCD), or other display”, and the “means for movably coupling” is being interpreted as “a hinge assembly” as set forth in Paragraph [0021] of the Specification as filed.


Allowable Subject Matter

Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a lid shaft defining a lid hinge axis, the lid hinge axis offset relative to the lid plane in a direction away from the base plane when the lid and the base are in the closed configuration; and a base shaft defining a base hinge axis, the base hinge axis offset relative to the base plane in a direction away from the lid plane when the lid and the base are in the closed configuration.  None of the reference art of record discloses or renders obvious such a combination.

The examiner considers the following prior art references to be the closest art of record:
Kwon (US 2006/0126281 A1) discloses a convertible device comprising: a lid defining a lid plane that extends through the lid and is equidistant between a top side of the lid and a bottom side of the lid; a base defining a base plane that extends through the base and is equidistant between a top side of the base and a bottom side of the base; and a hinge assembly coupled between the lid and the base to enable the lid and the base to change between a closed configuration and a tablet configuration, the hinge assembly including: a lid shaft defining a lid hinge axis, the lid hinge axis offset relative to the lid plane in a direction away from the base plane; and a base shaft defining a base hinge axis, the base hinge axis offset relative to the base plane, but does not disclose wherein the base hinge axis is offset in a direction away from the lid when the lid and the base are in a closed configuration.
Chen (US 2011/0099756 A1) discloses a convertible device comprising: a lid defining a lid plane that extends through the lid and is equidistant between a top side of the lid and a bottom side of the lid; a base defining a base plane that extends through the base and is equidistant between a top side of the base and a bottom side of the base; and a hinge assembly coupled between the lid and the base to enable the lid and the base to change between a closed configuration and a tablet configuration, the hinge assembly including: a lid shaft defining a lid hinge axis; and a base shaft defining a base hinge axis, but does not disclose the lid hinge axis offset relative to the lid plane in a direction away from the base plane when the lid and the base are in the closed configuration; and the base hinge axis offset relative to the base plane in a direction away from the lid plane when the lid and the base are in the closed configuration.
Rittenhouse (US 2016/0010375 A1) discloses a convertible device comprising: a lid defining a lid plane that extends through the lid and is equidistant between a top side of the lid and a bottom side of the lid; a base defining a base plane that extends through the base and is equidistant between a top side of the base and a bottom side of the base; and a hinge assembly coupled between the lid and the base to enable the lid and the base to change between a closed configuration and a tablet configuration, the hinge assembly including: a lid shaft defining a lid hinge axis, the lid hinge axis offset relative to the lid plane; and a base shaft defining a base hinge axis, the base hinge axis offset relative to the base plane, but does not disclose wherein the lid hinge axis offset relative to the lid plane in a direction away from the base plane and the base hinge axis is offset in a direction away from the lid when the lid and the base are in a closed configuration.

Regarding claims 3-10, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 1, these claims are also deemed allowable.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes the lid hinge axis being between the top side of the lid and the lid plane; and the base hinge axis being between the bottom side of the base and the base plane.  None of the reference art of record discloses or renders obvious such a combination.

The examiner considers the following prior art references to be the closest art of record:
Kwon (US 2006/0126281 A1) discloses a convertible device comprising: a lid defining a lid plane that extends through the lid and is equidistant between a top side of the lid and a bottom side of the lid, the lid including a display on the bottom side of the lid; a base defining a base plane that extends through the base and is equidistant between a top side of the base and a bottom side of the base, the base including a keyboard on the top side of the base; and a hinge assembly coupled to the lid and the base to enable the lid and the base to change between a closed mode and a tablet mode, the hinge assembly including: a lid bracket coupled to the lid, the lid bracket rotatable about a lid hinge axis, the lid hinge axis being between the top side of the lid and the lid plane, and a base bracket coupled to the base, the base bracket rotatable about a base hinge axis, but does not disclose the base hinge axis being between the bottom side of the base and the base plane.
Chen (US 2011/0099756 A1) discloses a convertible device comprising: a lid defining a lid plane that extends through the lid and is equidistant between a top side of the lid and a bottom side of the lid, the lid including a display on the bottom side of the lid; a base defining a base plane that extends through the base and is equidistant between a top side of the base and a bottom side of the base, the base including a keyboard on the top side of the base; and a hinge assembly coupled to the lid and the base to enable the lid and the base to change between a closed mode and a tablet mode, the hinge assembly including: a lid bracket coupled to the lid, the lid bracket rotatable about a lid hinge axis, and a base bracket coupled to the base, the base bracket rotatable about a base hinge axis, but does not disclose the lid hinge axis being between the top side of the lid and the lid plane or the base hinge axis being between the bottom side of the base and the base plane.
Rittenhouse (US 2016/0010375 A1) discloses a convertible device comprising: a lid defining a lid plane that extends through the lid and is equidistant between a top side of the lid and a bottom side of the lid, the lid including a display on the bottom side of the lid; a base defining a base plane that extends through the base and is equidistant between a top side of the base and a bottom side of the base, the base including a keyboard on the top side of the base; and a hinge assembly coupled to the lid and the base to enable the lid and the base to change between a closed mode and a tablet mode, the hinge assembly including: a lid bracket coupled to the lid, the lid bracket rotatable about a lid hinge axis, and a base bracket coupled to the base, the base bracket rotatable about a base hinge axis, but does not disclose the lid hinge axis being between the top side of the lid and the lid plane or the base hinge axis being between the bottom side of the base and the base plane.

Regarding claims 12-17, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 11, these claims are also deemed allowable.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein the means for movably coupling the lid and the base defines a lid hinge axis that is offset from a lid plane in a direction away from the base when the lid and the base are in the closed configuration, and wherein the means for movably coupling the lid and the base defines a base hinge axis that is offset from a base plane in a direction away from the lid when the lid and the base are in the closed configuration.  None of the reference art of record discloses or renders obvious such a combination.  

The examiner considers the following prior art references to be the closest art of record:
Kwon (US 2006/0126281 A1) discloses a convertible device comprising: a lid; means for displaying coupled to the lid;  a base; and means for movably coupling the lid and the base to facilitate movement between a closed configuration where a lid-to-base gap between the lid and the base is a first distance and a tablet configuration where the lid-to-base gap between the lid and the base is a second distance, the second distance greater than the first distance, wherein the means for movably coupling the lid and the base defines a lid hinge axis that is offset from a lid plane in a direction away from the base when the lid and the base are in the closed configuration, but does not disclose wherein the means for movably coupling the lid and the base defines a base hinge axis that is offset from a base plane in a direction away from the lid when the lid and the base are in the closed configuration.
Chen (US 2011/0099756 A1) discloses a convertible device comprising: a lid; means for displaying coupled to the lid;  a base; and means for movably coupling the lid and the base to facilitate movement between a closed configuration where a lid-to-base gap between the lid and the base is a first distance and a tablet configuration where the lid-to-base gap between the lid and the base is a second distance, the second distance greater than the first distance, but does not disclose wherein the means for movably coupling the lid and the base defines a lid hinge axis that is offset from a lid plane in a direction away from the base when the lid and the base are in the closed configuration,  and wherein the means for movably coupling the lid and the base defines a base hinge axis that is offset from a base plane in a direction away from the lid when the lid and the base are in the closed configuration.
Rittenhouse (US 2016/0010375 A1) discloses a convertible device comprising: a lid; means for displaying coupled to the lid;  a base; and means for movably coupling the lid and the base to facilitate movement between a closed configuration where a lid-to-base gap between the lid and the base is a first distance and a tablet configuration where the lid-to-base gap between the lid and the base is a second distance, the second distance greater than the first distance, but does not disclose wherein the means for movably coupling the lid and the base defines a lid hinge axis that is offset from a lid plane in a direction away from the base when the lid and the base are in the closed configuration,  and wherein the means for movably coupling the lid and the base defines a base hinge axis that is offset from a base plane in a direction away from the lid when the lid and the base are in the closed configuration.

Regarding claim 20, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 18, this claim is also deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841